Citation Nr: 0104095	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York,
New York


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1942 to September 
1944.

An RO rating decision in October 1944 denied the veteran's 
claim for service connection for defective hearing of the 
right ear, on the basis that there was no finding of 
defective hearing on the veteran's last examination in 
September 1944.  The veteran was notified of this decision, 
and he did not appeal.  An amendatory rating decision in 
January 1946 denied service connection on the basis that 
right ear hearing loss had not been incurred or aggravated in 
service.  Again, the veteran did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that determined that 
there was no new and material evidence submitted to reopen 
the veteran's claim. The veteran submitted a notice of 
disagreement in December 1998, and the RO issued a statement 
of the case in March 1999.  The veteran submitted a 
substantive appeal in March 1999, and he testified before the 
undersigned Board member in October 2000.  Records reflect 
that the veteran requested and was granted additional time 
following the hearing to submit evidence.

Since the earlier RO rating decisions denying service 
connection for defective hearing of the right ear, the 
adjudication of claims for service connection for disability 
due to impaired hearing has been altered by Hensley v. Brown, 
5 Vet. App. 155 (1993), and new regulations have come into 
effect.  38 C.F.R. § 3.385 (November 1994, revised June 
1999).  Moreover, a review of the record shows that several 
examinations of the veteran in service did not substantiate 
findings of normal right ear hearing, upon which the earliest 
rating decision was based.  Under the circumstances, the 
Board will consider the veteran's claim for entitlement to 
service connection for hearing loss of the right ear on a de 
novo basis.  See Spencer v. Brown, 4 Vet. App. 283 (1993).  


REMAND

Several statements of the veteran in the claims folder are to 
the effect that he has had defective hearing of the right ear 
since childhood.  The Board notes that there was a correction 
made to the veteran's induction examination in April 1942, 
reflecting that the veteran's right ear hearing at the time 
of induction was either "10/20" or "0/20".  There is no 
indication as to whether the correction of this service 
medical record was made at the time of the veteran's 
examination or afterwards.  The Board notes that the 
induction examiner did not include any comments whatsoever 
regarding the veteran's hearing ability.

On an earlier application for VA compensation, the veteran 
had indicated that he had treatment of his right ear in a 
hospital in Brooklyn, New York, prior to service in 1933.  It 
is the judgment of the Board that an attempt be made to 
obtain these records, in order to determine the severity and 
extent of any pre-existing hearing impairment.

Moreover, records in the claims folder reflect that the 
veteran had right ear deafness during service.  The Board 
notes that, whether any preexisting defective hearing of the 
right ear increased in disability during service, beyond the 
degree expected of natural progress (if any), is largely a 
medical question.  Accordingly, the case is remanded to the 
RO for the following actions:

1.  The RO should ask the veteran to 
provide the name and address of the 
hospital in Brooklyn, New York, of 
evaluation and treatment of his right ear 
in 1933, and the dates of treatment.  
After obtaining any needed release forms 
from the veteran, the RO should directly 
contact the medical provider and obtain 
copies of the records not already in the 
file.

2.  The June 1998 VA examination report 
should be returned to the examiner (or, 
if that examiner is unavailable, a 
suitable substitute) for an addendum 
expressing an opinion as to:

(a) whether it is at least as likely 
as not that the veteran's hearing 
loss of the right ear is related to 
the hearing loss noted in service, 
and if so, 

(b) whether it is at least as likely 
as not that the hearing loss of the 
right ear noted in service increased 
in severity during service, and if 
so, 

(c) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  If the 
examiner deems a further examination 
necessary, that should be accomplished.  
The Board notes that, while there is not 
a separate envelope containing service 
medical records, the claims folder does 
contain copies of the veteran's induction 
examination, hospital records, and 
treatment records for the veteran's right 
ear during service.

3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for hearing loss of the right 
ear.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him, and he should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.
   
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




